                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )
                Plaintiff,                               )
                                                         )
        v.                                               )       No. 18-05023-19-CR-SW-SRB
                                                         )
JOHN GABRIEL MARTINEZ,                                   )
                                                         )
                Defendant.                               )

                                                ORDER

        Before the Court is Defendant’s Motion for a Bail Hearing and an Order Granting His Release.

(Doc. 399.) Defendant is detained at the Phelps County Jail awaiting trial on November 30, 2020. On

January 9, 2020, following a detention hearing, the Honorable Kendall J. Newman of the U.S. District Court

for the Eastern District of California found Defendant’s detention to be warranted, based on a

preponderance of evidence that no condition or combination of conditions of release will reasonably assure

Defendant’s appearance as required and clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person and the community. (Case 2:20-

mj-00002-DB, doc. 4, E.D. Cal. Jan. 9. 2020.) Defendant now moves the Court to reconsider his detention.

        The undersigned has reviewed the motion, the Pretrial Services Reports (docs. 350, 405) and the

Government’s Response (doc. 404). While recognizing Defendant’s concerns regarding the spread of the

coronavirus (COVID-19), the undersigned does not find his arguments compelling in light of his flight risk

and danger if released. Therefore, for the reasons set forth in the Government’s response, the Motion for a

Bail Hearing and an Order Granting His Release is DENIED.

        IT IS SO ORDERED.

                                                         /s/ David P. Rush
                                                         DAVID P. RUSH
                                                         UNITED STATES MAGISTRATE JUDGE

        DATE: May 18, 2020




          Case 3:18-cr-05023-SRB Document 406 Filed 05/18/20 Page 1 of 1
